236 Ga. 616 (1976)
225 S.E.2d 14
JOHNSON
v.
THE STATE.
30935.
Supreme Court of Georgia.
Submitted March 16, 1976.
Decided April 6, 1976.
O. L. Collins, for appellant.
Richard Allen, District Attorney, Arthur K. Bolton, Attorney General, Isaac Byrd, for appellee.
UNDERCOFLER, Presiding Justice.
Frederick Bernard Johnson was convicted of the armed robberies of Vera Wheatley and Jack V. Tudor. He was sentenced to life imprisonment on each count to be served concurrently. He appeals to this court. Held:
1. The Heirs Grocery store where Vera Wheatley worked was robbed by two men. A wholesale grocery representative who was in the store was also robbed by the men. The appellant had a pistol. The other man had a "maxicoat" draped across his shoulders and brandished a sawed-off shotgun. The coat was dropped in the store during the robbery. The other man told the appellant to, "Hurry, Bernie." The police were immediately notified, were just a few blocks away, and when they approached *617 the vicinity of the robberies, they saw three black males running north. One of the men had a sawed-off shotgun. The appellant was identified as one of the men who was running from the vicinity of the robbery. Both of the victims of the robberies positively identified the appellant as one of the robbers. The general grounds of the motion for new trial are without merit.
2. It was not error for one of the witnesses to state that he obtained a picture of appellant from the sheriff's department files and that the victims identified the appellant from a group of pictures presented to them. Tanner v. State, 228 Ga. 829 (6) (188 SE2d 512) (1972); Creamer v. State, 229 Ga. 704 (2) (194 SE2d 73) (1972).
3. It was not error to admit the testimony of one of the officers that the "maxicoat" left in the store by the accomplice had a holster for a shotgun built into it.
4. It was not error to admit evidence of the identification of the appellant at the police line up where appellant was represented by counsel.
5. It was not error and did not inject the appellant's character into evidence for an assistant district attorney to testify that he knew the appellant by the name of "Bernie."
Judgment affirmed. All the Justices concur.